DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Claims 1, 3-6, 8, 10-13, 15, 17-20 are pending.  Claims 2, 7, 9, 14, 16 and 21 have been cancelled.  Claims 1, 8, and 15 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 8 and 15 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (US Pub. 20180197005 A1).

Regarding claims 1, 3-6, 8, 10-13, 15, 17-20, Hunt discloses the following in each of the numerated claims:
1. A method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 
initiating an authentication session to authenticate, via iris, a person claiming to be an authorized user (para. 16- FIG. 1 is a flow diagram representing a method for authenticating a user, in accordance with embodiments of the invention. The method 12, in step 16, comprises obtaining a first digital representation of an iris of an eye of at least one authentic user); 
retrieving an obfuscation configuration with respect to the authorized user (para. 38-39- each contact lens may be conveyed or distributed to the user to be authenticated in combination with an associated unique code. Each authentic overlay pattern stored in the data store may be associated in the data store with this unique code); 
determining a sub-obfuscation configuration from the obfuscation configuration in accordance with information associated with the authentication session (para. 36- subset of overlay patterns; para. 57- the at least one authentic overlay pattern may be changed on a periodic basis, for example hourly, daily, weekly, monthly or at any other time interval. In the case that a plurality of authentic overlay patterns are stored in a data store (as described above), all or a subset of the plurality of overlay patterns may in examples be changed on a periodic basis.) ; 
obtaining a set of expected features associated with the sub-obfuscation configuration (para. 17- obtaining a second digital representation of at least one authentic overlay pattern. As with the first representation, the second digital representation may be a visual representation, or may be a different form of representation, such as data representing structural or graphical characteristics of the at least one authentic overlay pattern.), wherein the set of expected features represent characteristics exhibited in an iris image due to at least one obfuscation measure consistent with the sub-obfuscation configuration (para. 13-14, 18- The authentic overlay pattern may consist exclusively of the set of graphical marks, figures or characters which characterize the pattern, with spaces between these marks being transparent. The authentic pattern may be constructed of lines or figures or characters or other graphical marks for example. The pattern may typically be bounded so as to form an annular shape; for example, an annular shape having dimensions that match the minimal dimensions of a typical human eye when the pupil is fully dilated); 
capturing one or more pictures of the iris of the person who is expected to carry out at least one obfuscation measure consistent with the sub-obfuscation configuration in accordance with the information related to the authentication session (para. 21, 24- obtaining a third digital representation of a captured image of an iris of a user to be authenticated, where the iris of the user has been overlaid with a contact lens including a further overlay pattern thereby creating an image composed of the iris of the user to be authenticated and the further overlay pattern), wherein the at least one obfuscation measure corresponds to applying one of a plurality of types of masked devices to the iris of the person (para. 57- different contact lenses with different overlay patterns i.e. plurality of types of masked devices.) and
wherein the obfuscation configuration includes information related to a schedule specifying, with respect to a set period, which of the at least one obfuscation measure is to be applied at which time of the set period. (para. 57- the at least one authentic overlay pattern may be changed on a periodic basis, for example hourly, daily, weekly, monthly or at any other time interval. In the case that a plurality of authentic overlay patterns are stored in a data store (as described above), all or a subset of the plurality of overlay patterns may in examples be changed on a periodic basis (i.e. schedule specifying time periods); 
determining whether the person is live by determining whether the one or more pictures of the iris of the person posses certain features(s) of the set of expected features associated with one of the at least one obfuscation measure related to the authentication session; (note, para. 254-255 of applicant’s specification teaches that liveness is determined based on following an agreed protocol, this concept is also taught in Hunt, para. 57-58) 
and authenticating the person, if the person is live, based on a first set of features representing an iris of the authorized user and a second set of features representing the iris of the person (para. 28- generating an authentication signal indicative of whether authentication of the user has been successful. The authentication signal may take the form of a data signal, such as a data message. The authentication signal may additionally or alternatively comprise a sensory output, such as for instance a visual message or other graphical output presented on a display or monitor. It may comprise an acoustic output in examples).

3. (previously presented). The method of claim 1, wherein the at least one obfuscation measure includes: applying, to the iris, the one of the plurality of types of masked devices having at least one certain characteristic on each specific unit of time within the set period. (para. 21, 24- obtaining a third digital representation of a captured image of an iris of a user to be authenticated, where the iris of the user has been overlaid with a contact lens including a further overlay pattern thereby creating an image composed of the iris of the user to be authenticated and the further overlay pattern)

4. (previously presented), the method of claim 3, wherein: the plurality of types of masked devices include a contact lens, eye glasses and a snap-on of glasses (para. 11, 57- a contact lens including an overlay pattern; Note- only one type is required by the claim); 
the at least one certain characteristic includes at least one of a color, a texture, and a surface with known reflection properties associated with the iris mask (para. 18- The authentic overlay pattern may consist exclusively of the set of graphical marks, figures or characters which characterize the pattern, with spaces between these marks being transparent. The authentic pattern may be constructed of lines or figures or characters or other graphical marks for example. The pattern may typically be bounded so as to form an annular shape; for example, an annular shape having dimensions that match the minimal dimensions of a typical human eye when the pupil is fully dilated; para. 22-23, 77); and 
the specific unit of time includes an hour, a day, a week, and a month (para. 57- the at least one authentic overlay pattern may be changed on a periodic basis, for example hourly, daily, weekly, monthly or at any other time interval).
	
5. (previously presented), the method of claim 1, wherein the sub-obfuscation configuration is related to a specific part of the schedule, specifying specific obfuscation measures to be applied for the specific part of the schedule. (para. 57- the at least one authentic overlay pattern may be changed on a periodic basis, for example hourly, daily, weekly, monthly or at any other time interval. In the case that a plurality of authentic overlay patterns are stored in a data store (as described above), all or a subset of the plurality of overlay patterns may in examples be changed on a periodic basis)

6 (previously presented). The method of claim 1, wherein the step of determining whether the person is live comprises: analyzing the one or more pictures to obtain a set of observed features of the iris of the person; comparing the set of observed features with the set of expected features associated with the sub-obfuscation configuration; and making a determination as to whether the person is live based on whether the set observed features is consistent with the set of expected features.(Fig. 1, para. 21, 24- obtaining a third digital representation of a captured image of an iris of a user to be authenticated, where the iris of the user has been overlaid with a contact lens including a further overlay pattern thereby creating an image composed of the iris of the user to be authenticated and the further overlay pattern (note, para. 254-255 of applicant’s specification teaches that liveness is determined based on following an agreed protocol, this concept is also taught in Hunt, para. 57-58))

Regarding claims 8, 10-13, they merely recite a computer program that when executed, performs the functional steps of method claims 1, 3-6, and thus, rejected for the same rationale. 

Regarding claims 15, 17-20, they are rejected as applied to claims 1, 3-6 because a corresponding system would have been necessitated to carry forth the method steps of claims 1, 3-6.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433